—Appeal from a judgment of Chautauqua County Court (Ward, J.), entered July 23, 2001, convicting defendant upon his plea of guilty of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant contends that his guilty plea was obtained by duress and should be vacated. By failing to move to withdraw the plea or vacate the judgment of conviction, defendant failed to preserve that contention for our review (see People v Hayes, 241 AD2d 627 [1997], lv denied 90 NY2d 1011 [1997]; see also People v Cook, 252 AD2d 595 [1998]; People v *1097Toledo, 243 AD2d 925, 925-926 [1997]; People v Newman [appeal No. 1], 231 AD2d 875 [1996], lv denied 89 NY2d 944 [1997]). In any event, to the extent that defendant contends that defense counsel coerced him to plead guilty during an off-the-record discussion, that contention is based upon matters outside the record and may not be considered on direct appeal (see People v France, 241 AD2d 525 [1997], lv denied 91 NY2d 873 [1997]; see also People v Gonzalez, 206 AD2d 669 [1994]). The record otherwise establishes that defendant’s plea was knowing and voluntary (see Toledo, 243 AD2d at 926; Hayes, 241 AD2d at 627-628). Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.